DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim(s) 1-3, 9, 13 and 14 is/are rejected under 35 U.S.C. 103 as being unpatentable over Riddel et al. (US 9,989,836 B1).

Regarding claims 2 and 14, the segments 111 and 112 in the drawings are sleeve coupled.
Regarding claim 3, the aforementioned knurled knob appears to be rotatable as suggested by the drawing Fig. 3.
Regarding claim 9, the dovetail mounting plate 118 of the reference is a holder that holds the camera.
Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-5, 8-10, 13, 19 and 20. is/are rejected under 35 U.S.C. 102(a)(2) as being anticipated by Zhou et al. (US 10,073,326 B2) .
The applied reference has a common applicant with the instant application. Based upon the earlier effectively filed date of the reference, it constitutes prior art under 35 U.S.C. 102(a)(2). This rejection under 35 U.S.C. 102(a)(2) might be overcome by: (1) a showing under 37 CFR 1.130(a) that the subject matter disclosed in the reference was obtained directly or indirectly from the inventor or a joint inventor of this application and is thus not prior art in accordance with 35 U.S.C. 102(b)(2)(A); (2) a showing under 37 CFR 1.130(b) of a prior public disclosure under 35 U.S.C. 102(b)(2)(B) if the same invention is not being claimed; or (3) a statement pursuant to 35 U.S.C. 102(b)(2)(C) establishing that, not later than the effective filing date of the claimed invention, the subject matter disclosed in the reference and the claimed invention were either owned by the same person or subject to an obligation of assignment to the same person or subject to a joint research agreement.
Zhou shows a gimbal for carrying a load in Fig. 1.  Reference numeral 10 points to a first frame and reference numeral 40 points to a second frame.  Element 11 or 45 is a connecting segment and element 12 or 43 is a movable segment movably coupled with the connecting segment wherein at least one of the frames extends or retracts.  Element 12 extends downward and retracts upward.  Element 45 extends backwards and retracts in the forward direction.  Element 134 is a clamp locking member to lock the movable segment 12 relative to the connecting segment 11.  Thus, claims 1 and 8 and 13 and 19 are met by Zhou.
Regarding claims 2 and 14, the clamps 13 are sleeves.
Regarding claim 3, locking lever is pressed in order to make it rotate.
Regarding claims 4 and 15, elements 713 and 7130 comprise a transmission mechanism.

Regarding claim 5, Fig. 3 shows the movable segment has a nut that engages with lead screw 713.
Regarding claim 9, element 25 holds the camera payload.
Regarding claim 10, elements 601, 602 and 604 comprise a third frame rotatably coupled via the actuator 40b to the second frame 40.
Regarding claim 20, the first and second axes are perpendicular to each other.
Claim Rejections - 35 USC § 103
Claim(s) 11 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 10,073,326 B2).
Regarding claim 11, Zhou shows a sleeve that surrounds element 602 of the third frame comprising elements 601, 602, and 604.  It would have been obvious to one of ordinary skill in the art, at the time this application was filed, to implement this sleeve as a clamp with locking lever (similar to clamps 13), in order to allow the segment 602 to be a movable segment that may be repositioned in order to adjust the center of gravity as desired. 
Claim(s) 16-18 is/are rejected under 35 U.S.C. 103 as being unpatentable over Zhou et al. (US 10,073,326 B2) as applied above, and further in view of Webb et al. (US 8,861,947 B2).
The paragraph bridging columns 7 and 8 of Webb discloses the gimbal mounted payload camera system may be mounted to an unmanned aerial vehicle.  It would have been obvious to one of ordinary skill in the art, at the time applicant filed his invention, to mount the gimbal mounted payload camera system of Zhou to an unmanned aerial vehicle in order to obtain overhead images while the user remains on the ground.  Thus, claim 16 does not patently distinguish.
The limitations of dependent claims 17 and 18 are been addressed above.
Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 1-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-19 of U.S. Patent No. 10,745,149 B2). Although the claims at issue are not identical, they are not patentably distinct from each other because the claims of this application contain no limitation the patently distinguishes over the claims of the patent.
 
                                                              Contact Information
Any inquiry concerning this communication or earlier communications from the examiner should be directed to WB PERKEY whose telephone number is (571)272-2126.  The examiner can normally be reached on M-F 7:30 am to 4:00 pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Clayton E. LaBalle can be reached at 571-272-1594.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000. 
Any response to this office action should be faxed to (571) 273-8300 or mailed to:
Commissioner for Patents 
P.O. Box 1450
Alexandria, VA 22313-1450

Hand - delivered responses should be brought to:

Customer Service Window
Randolph Building
401 Dulany Street




/




/WILLIAM B PERKEY/Primary Examiner, Art Unit 2852